NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EPLUS, INC.,
Plaintiff-Appellee,
V.
LAWSON SOFTWARE, INC.,
Defen,dant-Appellant.
2011-1396 _
Appea1 from the United States District Court for the
Eastern District of Virginia in case no. 09-CV-O62O,
Seni0r Judge R0bert E. Payne.
ON MOTION
Before GAJARsA, MAYER, and PRosT, Circt-it Judges.
PER CURIAM.
0 R D E R
Upon consideration of Lawson Software, Inc.’s motion
for reconsideration of the court’s denial of an immediate
temporary stay of the district court’s injunction pending
disposition of its motion for a stay, pending appea1,
IT IS ORDERED THAT2

2
The motion is denied.
FOR THE COURT
3-m 1 5  /s/ Jan Horba1y
Date J an H0rba1y
C1erk
cc: Do11ald R. Dunner, Esq. -
Scott L. Roberts0n, Esq. s_s_c0uR1E"Jl§§H,EAls ma
S19 THE FEDERAL CIRCUlT
JUN 1 5 2011
n .IANHDRBALY
CLEH1